IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 2, 2009
                                     No. 08-40673
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

RICARDO ADOLFO GALINDO

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:08-CR-154-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Ricardo Adolfo Galindo pleaded guilty to a single count of transporting an
illegal alien, a violation of 8 U.S.C. § 1324. He was sentenced to 60 months of
imprisonment. Galindo appeals the district court’s finding that he failed to
accept responsibility for his offense and the resulting denial of a reduction in his
guidelines sentencing range under U.S.S.G. § 3E1.1.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 08-40673

      The district court’s interpretation and application of the Guidelines is
reviewed de novo, and its factual findings are reviewed for clear error.1 A
finding that a defendant has not accepted responsibility is examined “under a
standard of review even more deferential than a pure clearly erroneous
standard.” 2 This is because the district court’s determination turns so much on
its own credibility and fact determinations. We will affirm the denial of a
downward adjustment for acceptance responsibility under U.S.S.G. § 3E1.1
unless the denial is without foundation.3
      Galindo’s statements suggest that he was attempting to minimize his
conduct. We have held that a defendant’s attempt to minimize her conduct
provides a sufficient foundation for the denial of a reduction for acceptance of
responsibility. 4 Galindo has not shown that the district court clearly erred by
denying a reduction for acceptance of responsibility.5
      AFFIRMED.




      1
U.S. v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      2
U.S. v. Cano-Guel, 167 F.3d 900, 906 (5th Cir. 1999) (internal quotation marks
omitted).
      3
U.S. v. Solis, 299 F.3d 420, 458 (5th Cir. 2002).
      4
          See U.S. v. Cabrera, 288 F.3d 163, 175-77 (5th Cir. 2002).
      5
          See Cano-Guel, 167 F.3d at 906.

                                                2